Press Release Day, May 21, 2010 For further information, contact Judy Naus at 651-286-8623 or info@biotelinc.com Exhibit 99.1 Biotel Announces Results for Third Quarter ended March 31, 2010 Minneapolis, May 21, 2010  Biotel Inc. (Bulletin Board: BTEL.OB) announces results for its third quarter ended March 31, 2010 with a net loss of $126,000, or $0.05 per diluted share, on revenues of $2,409,000. This compares to net earnings of $153,000, or $0.05 per diluted share, on revenues of $3,121,000 for the third quarter of last year. For the nine months ended March 31, 2010, Biotel posted a net loss of $44,000, or $0.02 per diluted share, on revenues of $8,124,000. This compares to net earnings of $770,000, or $0.27 per diluted share, on revenues of $9,475,000 for the first nine months of last year. Mr. Springrose said, Biotel is working to re-build its business and customer relationships following announcement of Biotels planned merger with CardioNet, Inc. and the subsequent termination of that agreement by CardioNet. Biotels net revenues for the three months ended March 31, 2010, were 22.8% less than net revenues for the three months ended March 31, 2009. This decrease was primarily the result of significantly diminished sales of Braemars ER920W wireless event recorder. On July 16, 2009, Biotel Inc. commenced a lawsuit in claiming CardioNet, Inc. breached and improperly terminated the Merger Agreement. Biotel Inc. is seeking specific performance and damages. 3 months ended March 31, 2010 3 months ended March 31, 2009 % Change Revenue $ $ (22.8% ) Net Income (Loss) $ ) $ (182.4% ) Income (Loss) Per Share, Basic $ ) $ Income (Loss) Per Share, Diluted $ ) $ 9 months ended March 31, 2010 9 months ended March 31, 2009 % Change Revenue $ $ (14.3% ) Net Income (Loss) $ ) $ (105.7% ) Income (Loss) Per Share, Basic $ ) $ Income (Loss) Per Share, Diluted $ ) $ -End-
